DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. Regarding claims 1, 8, 18 and 19, the Applicant argues that Bhageria et al. U.S. PGPub 2015/0032278 does not disclose the features of “specify, based on the received power request, each of the registered power supply device as a power feeding device and activation time information of the registered power consumption device ... the activation time information includes an activation time of the registered power consumption device to receive the power from the registered power supply device... control the communication unit to transmit the activation time information to the registered power consumption device.” Regarding claim 5, the Applicant argues that Bhageria does not disclose the features of “control the communication unit to receive, from the power supply arbitration device, a power consumption profile of a power consumption device and power feeding information, wherein the power feeding information includes a start time of supply of power from the power supply device to the power consumption device.” The Examiner respectfully disagrees. Bhageria states, 
“In embodiments, an energy management (EM) system can provide profiles (e.g., load profiles and power supply profiles) of devices to the micro-grid manager. In embodiments, the EM system is provided on a consumer side, e.g., at the device location in the micro-grid. The micro-grid manager can then determine which devices can operate based on how much power is available and the associated profiles of the device. In embodiments, the EM system may store different profiles for the same device, depending on different criteria. In embodiments, the profile may include electrical characteristics of the devices, criticality level of the device, device identifier (ID) and other information. The profile may be used to control operation of one or more power consuming devices and/or one or more power supply devices based on the time of day, time of season, etc., or other characteristics of the device or electrical grid. The micro-grid manager can generate control information and send this information to the EM system or vice versa. The EM system can control the power consuming devices and/or the power supply devices (pg. 3, ¶20).”

“In embodiments, micro-grid manager 104 may receive electrical power consumption information from devices 115 via EM system 120, e.g., power supply devices and/or power consuming devices that are registered with micro-grid manager 104. This information can be received directly from device 115 or sent to EM system 120 (which is also registered with micro-grid manager 104). In embodiments, EM system 120 can generate profiles and send the profiles to micro-grid manager 104 (pg. 5, ¶43).”

“In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) provide power at a later time, such as a delay start; (6) divert power from one power consuming device to another power consuming device; and/or (7) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120 or from a power consuming device or power supply device, such as device 110. 

Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device, as determined by EM system 120, which was received directly from device 115. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the non-critical power consuming device may be denied power or placed in a queue, resulting in a delay start. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that there will be a delay start and estimated start time. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.) (pg. 6, ¶48-49).”

“At step 650, the device receives control information from the EM system or from the micro-grid manager. For example, the control information can be to: (1) start the device, (2) stop the device, (3) modify the output of the device (e.g., modify power consumption requirements), (4) provide a delay start message, and/or (5) provide a no power message (pg. 10, ¶89).”

The Examiner asserts that Bhageria discloses the features of “specify, based on the received power request (e.g. request received by micro-grid manager), each of the registered power supply device (e.g. registered power supply device) as a power feeding device and activation time information (e.g. delay start time/estimated start time message) of the registered power consumption device (e.g. registered power consuming device)... the activation time information includes an activation time (e.g. estimated start time) of the registered power consumption device to receive the power from the registered power supply device... control the communication unit to transmit the activation time information to the registered power consumption device.” The Examiner asserts that Bhageria discloses the features of “control the communication unit to receive, from the power supply arbitration device (e.g. micro-grid manager), a power consumption profile of a power consumption device (e.g. load profile of power consumption profile) and power feeding information, wherein the power feeding information includes a start time (e.g. delay start time/estimated start time message) of supply of power from the power supply device to the power consumption device.” For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhageria et al. U.S. PGPub 2015/0032278.
Regarding claim 1, Bhageria discloses a power supply arbitration device, comprising: a communication unit; a storage unit (e.g. pg. 2-3, ¶13-21; Fig. 1-4); and a control unit (e.g. computing device/computing system/micro-grid manager) is configured to: control the communication unit to receive power supply device registration information of a power supply device; control the communication unit to receive power consumption device registration information of a power consumption device and a power consumption profile of the power consumption device; register the power supply device (e.g. power supply device) in the storage unit based on the received power supply device registration information (e.g. pg. 2-3, ¶13-21; pg. 5, ¶43-44; pg. 6, ¶48-49; pg. 8-10, ¶71-90; pg. 11-13, ¶97-114; Fig. 1-4), register power consumption device (e.g. power consuming device) in the storage unit based on the received of power consumption device registration information (e.g. pg. 2-3, ¶13-21; pg. 5, ¶43-44; pg. 6, ¶48-49; pg. 8-10, ¶71-90; pg. 11-13, ¶97-114; Fig. 1-4), control the storage unit to store the received power consumption profile (e.g. load profile) of the registered power consumption device in association with the registered power consumption device (e.g. pg. 2-3, ¶13-21; pg. 5, ¶43-44; pg. 6, ¶48-49; pg. 8-10, ¶71-90; pg. 11-13, ¶97-114; Fig. 1-4); control the communication unit to receive a power request from the registered power consumption device, wherein the power request indicates a power requested by the registered power consumption device (e.g. pg. 2-3, ¶13-21; .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






CK
February 9, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116